Case 1:19-cv-00399-TH-ZJH Document 9 Filed 01/04/21 Page 1 of 1 PageID #: 24



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                   BEAUMONT DIVISION

JESSIE HARDIN                                   §

VS.                                             §                CIVIL ACTION NO. 1:19cv399

LEBLANC UNIT MEDICAL DEPT.                      §

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

       Plaintiff Jessie Hardin, proceeding pro se, brought this civil rights lawsuit. The Court

referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge. The

Magistrate Judge has submitted a Report and Recommendation of United States Magistrate Judge.

The Magistrate Judge recommends that the lawsuit be dismissed for failure to state a claim upon

which relief may be granted.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED as the opinion of the Court. A final judgment

shall be entered in accordance with the recommendation of the Magistrate Judge.

       SIGNED this the 4 day of January, 2021.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge
